In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-1607
BETH KOBUGABE,
                                                        Petitioner,
                               v.

ALBERTO R. GONZALES, Attorney General of
the United States,
                                                       Respondent.
                        ____________
              Petition for Review of an Order of the
                 Board of Immigration Appeals
                        ____________
    ARGUED MARCH 1, 2006—DECIDED MARCH 15, 2006
                    ____________


 Before EASTERBROOK, WILLIAMS, and SYKES, Circuit
Judges.
  EASTERBROOK, Circuit Judge. After seven years in the
United States, Beth Kobugabe (whose student visa had
expired) applied for asylum, contending that she would be
persecuted in her native Uganda. Because Kobugabe had
not sought asylum within a year of arriving, however, her
application was denied as untimely. 8 U.S.C. §1158(a)(2)(B).
She remains eligible for withholding of removal under 8
U.S.C. §1231(b)(3)(A), which provides that immigration
officials “may not remove an alien to a country if . . . the
alien’s life or freedom would be threatened in that country
2                                               No. 05-1607

because of the alien’s race, religion, nationality, member-
ship in a particular social group, or political opinion.”
   Kobugabe testified that she had been raped by members
of Uganda’s army, and that she would be at continuing risk
because her father and brothers fought on behalf of two
former rulers (Milton Obote and Tito Okello). Soldiers
supporting a rebel faction had sacked and burned her
family’s compound and killed many of her relatives during
a civil war; that faction prevailed, and its leader (Yoweri
Musaveni) has been President of Uganda since 1986.
Moreover, Kobugabe testified (she was the only witness),
members of the Batoro Tribe, to which she belongs, fare
poorly in Uganda. The immigration judge did not believe
her and added that she would not be entitled to relief even
if her story were true. The Board of Immigration Appeals
agreed in a short opinion.
  To simplify matters we shall assume that Kobugabe’s
testimony was truthful. The question remains whether she
is entitled to withholding of removal. That remedy differs
from asylum in several ways, three of which are pertinent.
First, an applicant for asylum must show that persecution
has occurred, while an applicant for withholding of removal
must establish a threat to “life or freedom” if returned.
Persecution may take forms less serious than deprivation
of life or freedom. Second, the applicant for withholding of
removal bears the burden of demonstrating that loss of life
or freedom is more likely than not. See INS v. Stevic, 467
U.S. 407 (1984). The burden in asylum matters is lower. See
generally Chitay-Pirir v. INS, 169 F.3d 1079, 1081-82 (7th
Cir. 1999). Third, §1231(b)(3) concerns the future rather
than the past. In asylum cases a demonstration that severe
persecution occurred before the alien’s arrival in the United
States can justify asylum without regard to current country
conditions. For withholding, although persecution in the
past may imply a future threat and so require the agency to
No. 05-1607                                                  3

demonstrate that conditions have improved, see 8 C.F.R.
§1208.16(b)(1); Firmansjah v. Gonzales, 424 F.3d 598, 604-
06 (7th Cir. 2005), the focus remains on what is likely to
happen following an alien’s return home. Respecting these
differences between asylum and withholding of removal is
vital if the deadline for seeking asylum is to have any effect.
  The immigration judge found that the future risk to
Kobugabe would be modest. Neither the State Department’s
country report for 1997 (on which the immigration judge
relied, together with a BBC profile from 2003) nor the
current report suggests that members of the Batoro Tribe
are being persecuted in Uganda. Our search of online
resources did not turn up so much as a contention by any
human-rights organization that the Batoro Tribe has been
victimized in the recent past in Uganda or faces impending
persecution. Nor do the country reports or other published
sources relate that the Musaveni government is tracking
down soldiers who fought on behalf of earlier leaders, let
alone the relatives of those soldiers. Kobugabe did not put
any evidence about current country conditions into the
record; her position is that she is entitled to relief because
of what she experienced before she arrived in this nation.
Whether or not that would carry the day if this were an
asylum case, her personal history is not enough to show
entitlement to withholding of removal.
   Many nations suffer from recurrent episodes of civil strife;
Uganda has been unfortunate in this respect. Though it has
been stable for some time, the past may be prologue. Still,
it is impossible on this record (or with reference to available
published materials) to predict that a renewal of hostilities
is imminent and that Kobugabe would be at particular risk
should country conditions deteriorate. The United States
does not insure aliens against unrest or civil war in their
homelands. See INS v. Elias-Zacarias, 502 U.S. 478 (1992).
The agency did not abuse its discretion or commit any clear
4                                               No. 05-1607

error in holding that Kobugabe is not entitled to withhold-
ing of removal.
    The petition for review is denied.
A true Copy:
        Teste:

                          ________________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                     USCA-02-C-0072—3-15-06